Citation Nr: 1216672	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-22 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from January 1985 to January 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Wichita, Kansas, which denied service connection for degenerative arthritis of the lumbar spine, claimed as a back injury, on the basis that new and material had not been received to reopen the previously denied claim. 

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record.  


FINDINGS OF FACT

1.  The Board denied service connection for a low back disability in May 2005.  

2.  Evidence received since the denial of service connection for a low back disability raises the reasonable possibility of substantiating the claim.

3.  Resolving reasonable doubt in his favor, the Veteran's current degenerative joint/disc disease of the thoracolumbar spine is of service origin.  


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for a low back disorder by the Board in May 2005 has been received.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011). 

2.  Degenerative joint/disc disease of the thoracolumbar spine was incurred in service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Federal Circuit has held that a regional office decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The Court has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be 'considered as having been filed in connection with the claim which was pending at the beginning of the appeal period' that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010) (emphasis added) (citation omitted).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that regional office decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id. 

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

As it relates to the rating determination which is currently on appeal, the Board notes that the RO denied service connection for a low back disorder on a new and material basis in a December 2007 rating determination.  The Veteran, in August 2008, submitted statements and evidence in support of his claim.  While the RO used the Veteran's statements and evidence as a request to reopen the previously denied claim, and subsequently issued a rating determination in June 2009, again denying the claim of service connection for a low back disorder on a new and material basis, the Board finds that the Veteran's statements and the evidence received in August 2008 allowed the claim to remain open as it related to the December 2007 decision.  Thus, the Board has cited to the December 2007 rating determination as the rating determination that is currently on appeal.  

In its May 2005 denial, the Board found that the Veteran's low back disorders (diagnosed as degenerative osteoarthritic changes involving the lumbosacral spine and degenerative joint disease) were not the result of a disease or injury in service.  The Board noted that the Veteran claimed that his currently diagnosed low back disorders were the result of an injury incurred in service.  It observed that the service medical records did not show treatment for the Veteran's low back while in service.  It further noted that while the Veteran indicated at separation in November 1988, that he either had or had previously had recurrent back pain, his back was evaluated as normal.  

The Board stated that the evidence did not show that the Veteran was seen for his low back in service, and at separation, his back was evaluated as normal, and that by the Veteran's own admission, he did not seek treatment for his back after service until 1995, six years after service.  The Board further observed that an October 2002 VA examiner (after reviewing the claims file) opined that it was not likely that the Veteran's current backache and any limitation was related to any injury the Veteran incurred in service.  The Board also noted that although the Veteran claimed that his current back disorder was due to an injury sustained in service, he was not a medical professional who could make such a determination. 

Evidence received subsequent to the May 2005 Board decision includes private and VA treatment records, including an opinion from the Veteran's treating VA physician.  Also added to the record were statements and testimony from the Veteran, arguments from his representative, and a letter from the Veteran's brother indicating that the Veteran had back difficulties upon his return from his period of service.  

In an August 2008 letter, the Veteran's VA treating physician indicated that the Veteran described a fall that he experienced in 1986 when he fell off a train and landed on his feet while carrying considerable extra weight in his gear.  The physician noted that the Veteran reported seeking medical attention and was given time off to heal up and then sent back to duty.  The physician further noted that the Veteran reported having back pain at the time of separation.  It was further observed that for the last 10 years the Veteran had reported having back pain to his VA physicians.  The VA physician indicated that a MRI of the thoracic and lumbar spine showed bilateral hypertrophic disease at L3-4 and L5-S1, with plain films of the thoracic spine showing a partial compression of T8.  The VA physician opined that this type of multilevel degenerative joint disease of the spine in a relatively young man was consistent with trauma as described above from a fall.  

In a December 2008 letter, the Veteran's brother indicated that when the Veteran joined the Army he was in good health.  He stated that he noticed the Veteran complaining about back pain after he was discharged from the Army.  He reported that it appeared to him that the Veteran hurt his back in the Army.  

The basis for the prior denial was that there was no competent evidence of a current low back disorder related to the Veteran's period of service.  The newly added evidence demonstrates that the Veteran has submitted an opinion from his VA physician relating his current thoracolumbar spine disorder to his period of service and a statement from his brother corroborating that he had back pain upon his return from service.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Therefore, the Veteran's claim of service connection for a low back disorder is reopened.  

As the matter has been reopened, the Board will now address this issue on the merits.  

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

The Veteran's service treatment records reveal no findings or diagnoses of a low back disorder in service.  The Board further observes that normal findings for the spine and lower extremities were reported at the time of the Veteran's November 1988 service separation examination.  

However, importantly, the Veteran did check the "yes" box on his service separation report of medical history when asked if he had or had ever had recurrent back pain.  This is in contrast to his October 1984 induction report of medical history wherein he checked the "no" box when asked if he had or had ever had recurrent back pain.  

The claims folder does not contain any findings or diagnoses of low back problems in the years immediately following service.  Moreover, the Veteran has not reported that he sought treatment for back problems in the years immediately following service.  The Veteran, as noted in the October 2002 VA examination, indicated that he did not seek treatment for his back problems until about 1995 at the time of the examination.  

VA treatment records associated with the claims folder reveal that the Veteran has consistently reported having injured his back while falling off a train in service.  This includes treatment records prepared by VA prior to any receipt of any request for service connection for a low back disorder.  VA treatment records dating back to 1999 note the Veteran reporting that he fell off a train in 1987 while in the Army, which was the start of his current low back problems.  The Veteran continuously reported that this incident served as the cause and start of his back problems in numerous subsequent VA and private treatment records.  The Board observes that the Veteran's request for service connection was not received until 2001.  

Moreover, the Veteran has submitted a statement from his brother indicating that the Veteran returned from service with back problems.  While the Board notes that the October 2002 VA examiner indicated that it was less likely than not that the Veteran's degenerative changes of the thoracolumbar spine were related to his period of service, the Veteran's treating physician, in his August 2008 report, opined that this type of multiple level degenerative joint disease of the spine in a relatively young man was consistent with trauma described in the fall.  

At his October 2011 hearing, the Veteran again testified as to having fallen off a train and injuring his back in 1987.  He stated that he remained physically active after the military which helped with the back but the pain really set in about a year or so later.  He indicated that it progressively became worse.  He reported that he spoke with a physician in 1990 or 1991 about his back pain.  The Veteran also testified that he tried to contact the individuals who witnessed the fall but they were not available.  

For a veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for degenerative joint and disc disease of the thoracolumbar spine, it cannot be stated that the preponderance of the evidence is against the claim. 

Given the Veteran's current low back disorder; his inservice reports of recurrent back pain on his service separation report of medical history; his testimony and statements about the back injury sustained in service, which are now supported by the statement from his brother that the Veteran had back problems following his period of service; and the conflicting opinions with regard to whether the Veteran's degenerative disc and joint disease of the thoracolumbar spine are related to his reported fall in service; the Board finds that the evidence is at least in equipoise as to whether the Veteran's current degenerative joint and disc disease of the thoracolumbar spine are related to his period of service.  Resolving reasonable doubt in favor of the Veteran, service connection is warranted degenerative joint and disc disease of he thoracolumbar spine.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, further assistance is not required to substantiate that element of the claim.

ORDER

New and material evidence having been received, the previously denied claim of entitlement to service connection for a low back disorder is reopened.  

Service connection for a back disability is granted. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


